DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.

Response to Amendment
Amendment filed 08/19/2022 has been considered by Examiner, Claims 1, 3, 7, 10, 17 and 19 have been amended. Claims 1, 3-10, 12-17 and 19-20 are pending, and likewise Claims 1, 3-10, 12-17 and 19-20 have been examined.

Response to Arguments
Applicant's arguments, see Remarks, Pg 11-13, with respect to the combination of Lin et al. (WO 2005121992 A2) and Yamasaki et al. (US 9891061 B2), with Johnson et al. (US 20070124144 A1), have been fully considered and are not persuasive. 
In response to applicant's argument that there is no evidence that there would be any obvious benefit in making such a modification, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation for combination with Johnson “as it would help when accessing desired reports” is recited in the rejection to Claim 12. This motivation is directed towards and improvement in convenience for the user. Para [0087] is cited for the date & timestamps, and Para [0088] is cited for the motivation. Para [0087] Ln 1-5 states “The NWS Auto-Attendant Radio computer transcribes... date & time stamps the reports, and stores them...on the local computer’. Para [0088] Ln 1-6 states “The NWS forecaster who desires to see these reports may access the reports at whim during the warning period or anytime thereafter.... The forecaster may simply walk over to the NWS Auto- Attendant, click on one or more of the Browser page, and read or print the data from the browser page”. Timestamping is clearly part of the process of preparing the reports so that they can be accessed by the forecaster “at whim....anytime thereafter”. While the paragraphs does not explicitly state that the forecaster looks for the correct timestamp, the date & time stamps are the only recited label to the reports in Para [0087] Ln 1-3 “the NWS Auto-Attendant Radio computer transcribes--word for word--the filtered Skywarn reports, date & time stamps the reports, and stores them’. It would have been obvious for one skilled in the art, at the effective time of filling, to see that the date & time stamps help in accessing the correct report. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant’s arguments, see Remarks Pg 11, filed 08/19/2022, with respect to the rejection(s) of claim(s) 1, 10 and 17 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lin et al. (WO 2005121992 A2), Yamasaki et al. (US 9891061 B2), Agarwal et al. “Potholes and Bad Road Conditions- Mining Twitter to Extract Information on Killer Roads” and Risch et al. (EP 2879107 A1).


Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 is dependent on Claim 18, which is now canceled. Claim 20 will be interpreted as being dependent on Claim 17 for this office action.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO 2005121992 A2), and further in view of Yamasaki et al. (US 9891061 B2), and further in view of Agarwal et al. “Potholes and Bad Road Conditions- Mining Twitter to Extract Information on Killer Roads”, hereinafter Agarwal and further in view of Risch et al. (EP 2879107 A1).

Regarding Claim 1:
Lin teaches a method comprising: capturing, by device, a….radio communication from a user as an audio sample(Pg. 5, Ln 9-16, the system, radio broadcast, speech data, & Fig. 1 elements 10 and 18); 
processing the audio sample into text using speech recognition(Pg. 5, Ln 9-12, converts the incoming speech…. into text data); 
processing the text using natural language processing (NLP) to detect content, wherein the content includes one or more key words determined by the NLP(Pg. 5, Ln 12-13 , the text is then further scanned to look for relevant keywords); 
and transmitting the content to a server(Fig. 1 element 24, & Fig 3, & Pg. 5, Ln 16-19, instant messages that can be sent to the user. Any devices distributing messages to users would be servers, as well as the event gateway in Abstract Ln 4), 
wherein the server distributes the content to one or more other users(Pg. 11, Ln 4-6, event gateway...deliver relevant information).
Lin does not teach a citizen band (CB) radio communication…. and wherein the content includes one or more contextual parameters comprising a location associated with the CB radio communication.
In the same field of applying speech recognition to radio, Yamasaki teaches a citizen band (CB) radio communication(Col 3, Ln 53, citizens band, & Col 3, Ln 65-67, broadcast may be captured or recorded via known digital or analog means).
and wherein the content includes one or more contextual parameters comprising a location associated with the CB radio communication.(Col 5, ln 2-5, For example, information obtained from the second portion of the broadcast may confirm that a multi-vehicle accident is in a certain lane of a certain highway. Abstract, Ln 11-14, The method may include providing an update, alert, or information related to the vehicular traffic information to at least one vehicle within a certain distance to the incident location. Col 7, Ln 16-21, obtaining GPS coordinates of the incident location, and providing a suitable update, ….. to the navigation guidance system for displaying a second icon…at the GPS coordinates, wherein…icon represents a location of a verified event)(as a side note, not part of the rejection: Johnson (US 20070124144 A1), Para [0091] also has a location associated with a broadcast, in that case specifically the location of the transmitter).
It would have been obvious for one skilled in the art, at the effective time of filling to modify Lin with the Citizen’s Band (CB) radio-based system of Yamasaki and the location information of Yamasaki, as it allows for navigation guidance information from conventional natural language emergency broadcasts, to be sent to users(Col 1, Ln 36-43), as well as give alerts to users that would be affected, based on location(Col 3, Ln 20-25).
The combination of Lin and Yamasaki does not teach processing the text using natural language processing (NLP) to detect content, wherein the content relates to at least …..and information on other drivers, and the content includes one or more tags, and one or more key words determined by the NLP.
In the same field of Natural language Keyword Identification, Agarwal teaches processing the text using natural language processing (NLP) to detect content(Pg 7, Para 3(second full), Ln 20-26, Given a tweet t = {t1,t2,t2,....,tn}, a set of killer road complaints related key-terms K = {C1 ∪C2 ∪....∪Cj} where 1 ≤ j ≤ 4 and a network of Knowledgebase Nconcept . We find a ti ∈ t where POSti ∈ {NN,NNP,NNS,NNPS}, ti GL and ti P (refer to Section 5.1). Then, ∀Kp ∈ K | K = {K1,K2,...Km}, we compute the confidence score with each ti as CStiKp =Conceptual_Similarityti,Kp,Nconcept), 
wherein the content relates to at least……and information on other drivers(Pg 10, Para 2(first full), ln 8-9, common words used in the reports complaining about the carelessness of drivers), 
and the content includes one or more tags, and one or more key words determined by the NLP(Pg 7, Para 2(first full), Ln 6-12, POS Tagging on each tweet…….In order to address the limitations of keyword based flagging methods, we compute the semantic similarity between the terms).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Lin and Yamasaki with the text mining of Agarwal, as it can improve efficiency by automating  the analysis of complaint reports(Pg 2, Para 2-Motivation, Ln 1-4).
The combination of Lin, Yamasaki and Agarwal does not specifically teach wherein the content relates to at least truck parking conditions.
In the same filed of navigation communication systems, Risch teaches wherein the content relates to at least truck parking conditions(Para [0060], Ln 1-4, Examples of information which can be generated by the first users are: ….truck-parking management information. Abstract, Ln 3-8, allows a first user to input information which is linked to a user-defined location. Once a second user's device enters an area around the location, execution of a program element is triggered on the second user's device, which then provides the information input by the first user to the second user).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Lin, Yamasaki and Agarwal with the distributed information of Risch, as it help in improving traffic safety(Para [0004], Ln 1-2).

Regarding Claim 3:
The combination of Lin, Yamasaki, Agarwal and Risch teaches the method of claim 1, and Lin teaches further comprising: 
generating a message comprising at least one of an identifier of the device, a sensed location of the device, the one or more tags, the one or more key words, a timestamp, a flag indicating that the message originates from a broadcaster of the CB radio communication, or a combination thereof(Pg. 5, Ln 15-16, compiled into an instant message & Pg. 5, Ln 15, text associated by proximity with the keywords),
 wherein the content is transmitted to the server using the message(Pg. 5, Ln 18-19, instant messages that can be sent to the user. Any devices distributing messages to users would be a server).
	
Regarding Claim 4:
The combination of Lin, Yamasaki, Agarwal and Risch teaches the method of claim 1, and Lin teaches wherein the content is transmitted to the server or distributed from the server using a messaging protocol(Pg. 5, Ln 18-19, instant messages that can be sent to the user, & Pg. 9, Ln 29-31, different protocols).

Regarding Claim 5:
The combination of Lin, Yamasaki, Agarwal and Risch teaches the method of claim 4, and Lin teaches wherein the messaging protocol is a short messaging service (SMS) protocol(Pg. 9, Ln 29-31, different protocols, Pg. 1, Ln 13-14, instant messaging….short text messages in real time).

Regarding Claim 6:
The combination of Lin, Yamasaki, Agarwal and Risch teaches the method of claim 1, and Lin teaches wherein the server distributes the content to the one or more other users via an application executing on a receiving device, a display device with connectivity to a CB radio system, or a combination thereof(Pg. 5, Ln 23-25, instant message-capable device…..car navigation system).

Regarding Claim 7:
The combination of Lin, Yamasaki, Agarwal and Risch teaches the method of claim 1, and Lin teaches wherein the content relates to traffic information, accident information, road condition information, or a combination thereof(Pg. 5,  Ln 9-10, traffic information).

Regarding Claim 8:
The combination of Lin, Yamasaki, Agarwal and Risch teaches the method of claim 1, and Lin teaches wherein the content is distributed to the one or more other users as an alert message(Pg. 5, Ln 23-25, alert….might be sent).

Regarding Claim 9:
The combination of Lin, Yamasaki, Agarwal and Risch teaches the method of claim 1, and Lin teaches wherein the content is distributed to the one or more other users based on one or more filters selected by the one or more other users(Pg. 5, Ln 9-10, user is interested in traffic, & Pg. 4 Ln 6-10, sends a notification to users when relevant information is located…..specific requirements of the information they are seeking, Pg. 5, Ln 23-25, alert….might be sent).

Regarding Claim 17:
Lin teaches capturing, by device, a….radio communication from a user as an audio sample(Pg. 5, Ln 9-16, the system, radio broadcast, speech data, & Fig. 1 elements 10 and 18); 
processing the audio sample into text using speech recognition(Pg. 5, Ln 9-12, converts the incoming speech…. into text data); 
processing the text using natural language processing (NLP) to detect content, wherein the content includes one or more key words determined by the NLP(Pg. 5, Ln 12-13 , the text is then further scanned to look for relevant keywords); 
and transmitting the content to a server(Fig. 1 element 24, & Fig 3, & Pg. 5, Ln 16-19, instant messages that can be sent to the user. Any devices distributing messages to users would be servers, as well as the event gateway in Abstract Ln 4), 
wherein the server distributes the content to one or more other users(Pg. 11, Ln 4-6, event gateway...deliver relevant information).
Lin does not specifically teach a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform…..a citizen band (CB) radio communication…and wherein the content includes one or more contextual parameters comprising a location associated with the CB radio communication.
In the same field of speech recognition on radio, Yamasaki teaches a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform(Col 2, Ln 20-24, processor…memory…instructions): 
a citizen band (CB) radio communication(Col 3, Ln 53, citizens band, & Col 3, Ln 65-67, broadcast may be captured or recorded via known digital or analog means).
and wherein the content includes one or more contextual parameters comprising a location associated with the CB radio communication.(Col 5, ln 2-5, For example, information obtained from the second portion of the broadcast may confirm that a multi-vehicle accident is in a certain lane of a certain highway. Abstract, Ln 11-14, The method may include providing an update, alert, or information related to the vehicular traffic information to at least one vehicle within a certain distance to the incident location. Col 7, Ln 16-21, obtaining GPS coordinates of the incident location, and providing a suitable update, ….. to the navigation guidance system for displaying a second icon…at the GPS coordinates, wherein…icon represents a location of a verified event)(as a side note, not part of the rejection: Johnson (US 20070124144 A1), Para [0091] also has a location associated with a broadcast, in that case specifically the location of the transmitter).
It would have been obvious for one skilled in the art, at the effective time of filling to modify Lin with the Citizen’s Band (CB) radio-based system of Yamasaki, the location information of Yamasaki, and the generic computer components of Yamasaki, as it allows for navigation guidance information from conventional natural language emergency broadcasts, to be sent to users(Col 1, Ln 36-43), as well as give alerts to users that would be affected, based on location(Col 3, Ln 20-25), and it gives the system an environment to be realized in(Col 2, Ln 20-30).
The combination of Lin and Yamasaki does not teach processing the text using natural language processing (NLP) to detect content, wherein the content relates to at least ……and information on other drivers, and the content includes one or more tags, and one or more key words determined by the NLP.
In the same field of Natural language Keyword Identification, Agarwal teaches processing the text using natural language processing (NLP) to detect content(Pg 7, Para 3(second full), Ln 20-26, Given a tweet t = {t1,t2,t2,....,tn}, a set of killer road complaints related key-terms K = {C1 ∪C2 ∪....∪Cj} where 1 ≤ j ≤ 4 and a network of Knowledgebase Nconcept . We find a ti ∈ t where POSti ∈ {NN,NNP,NNS,NNPS}, ti GL and ti P (refer to Section 5.1). Then, ∀Kp ∈ K | K = {K1,K2,...Km}, we compute the confidence score with each ti as CStiKp =Conceptual_Similarityti,Kp,Nconcept), 
wherein the content relates to at least……and information on other drivers(Pg 10, Para 2(first full), ln 8-9, common words used in the reports complaining about the carelessness of drivers), 
and the content includes one or more tags, and one or more key words determined by the NLP(Pg 7, Para 2(first full), Ln 6-12, POS Tagging on each tweet…….In order to address the limitations of keyword based flagging methods, we compute the semantic similarity between the terms).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Lin and Yamasaki with the text mining of Agarwal, as it can improve efficiency by automating  the analysis of complaint reports(Pg 2, Para 2-Motivation, Ln 1-4).
The combination of Lin, Yamasaki and Agarwal does not specifically teach wherein the content relates to at least truck parking conditions.
In the same filed of navigation communication systems, Risch teaches wherein the content relates to at least truck parking conditions(Para [0060], Ln 1-4, Examples of information which can be generated by the first users are: ….truck-parking management information. Abstract, Ln 3-8, allows a first user to input information which is linked to a user-defined location. Once a second user's device enters an area around the location, execution of a program element is triggered on the second user's device, which then provides the information input by the first user to the second user).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Lin, Yamasaki and Agarwal with the distributed information of Risch, as it help in improving traffic safety(Para [0004], Ln 1-2).

Regarding Claim 19:
The combination of Lin, Yamasaki, Agarwal and Risch teaches the non-transitory computer-readable storage medium of claim 17, and Lin teaches wherein the apparatus if further caused to perform: 
generating a message comprising at least one of an identifier of the device, a sensed location of the device, the one or more tags, the one or more key words, a timestamp, a flag indicating that the message originates from a broadcaster of the CB radio communication, or a combination thereof(Pg. 5, Ln 14-16, compiled into an instant message & Pg. 5, Ln 15, text associated by proximity with the keywords), 
wherein the content is transmitted to the server using the message(Pg. 5, Ln 18-19, instant messages that can be sent to the user. Any devices distributing messages to users would be servers).

Regarding Claim 20:
The combination of Lin, Yamasaki, Agarwal and Risch teaches the non-transitory computer-readable storage medium of claim 18(assumed 17), and Lin teaches wherein the content is transmitted to the server or distributed from the server using a messaging protocol(Pg. 5, Ln 16-19, instant messages that can be sent to the user, & Pg. 9, Ln 29-31, different protocols).

Regarding Claim 10:
Lin teaches an apparatus comprising: 
receive one or more messages from a one or more devices(Abstract Ln 4, event gateway collects event information), 
wherein the one or more messages are generated by capturing a radio communication as an audio sample(Pg. 5, Ln 9-12, radio broadcast…..speech data received from the broadcast into text data), 
wherein the audio sample is processed to detect content using natural language processing (NLP) by the one or more devices(Pg. 5, Ln 12-13 , the text is then further scanned to look for relevant keywords), 
and wherein the one or more messages are generated to include the content;…wherein the content includes…one or more key words determined by the NLP; store the one or more messages at a central server(Abstract Ln 4-5, event gateway collects event information. Pg. 5, Ln 12-13 , the text is then further scanned to look for relevant keywords); 
and distribute the one or more messages from the central server to one or more other devices(Abstract Ln 4-5, event gateway…delivers).
Lin does not specifically teach an apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:  receive one or more messages from a one or more devices, wherein the one or more messages are generated by capturing a citizen band (CB) radio communication….. wherein the one or more messages include one or more contextual parameters comprising a location associated with the CB radio communication.
In the same field of speech recognition on radio, Yamasaki teaches an apparatus comprising: 
at least one processor; and at least one memory including computer program code for one or more programs,(Col 2, Ln 20-24, processor…memory…instructions) 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:  receive one or more messages from a one or more devices(Col 3, Ln 65-67, broadcast may be captured or recorded via known digital or analog means), 
wherein the one or more messages are generated by capturing a citizen band (CB) radio communication(Col 3, Ln 53, Citizens band),
wherein the one or more messages include one or more contextual parameters comprising a location associated with the CB radio communication(Col 5, ln 2-5, For example, information obtained from the second portion of the broadcast may confirm that a multi-vehicle accident is in a certain lane of a certain highway. Abstract, Ln 11-14, The method may include providing an update, alert, or information related to the vehicular traffic information to at least one vehicle within a certain distance to the incident location. Col 7, Ln 16-21, obtaining GPS coordinates of the incident location, and providing a suitable update, ….. to the navigation guidance system for displaying a second icon…at the GPS coordinates, wherein…icon represents a location of a verified event).
It would have been obvious for one skilled in the art, at the effective time of filling to modify Lin with the Citizen’s Band (CB) radio-based system of Yamasaki, the location information of Yamasaki, and the generic computer components of Yamasaki, as it allows for navigation guidance information from conventional natural language emergency broadcasts, to be sent to users(Col 1, Ln 36-43), as well as give alerts to users that would be affected, based on location(Col 3, Ln 20-25), and it gives the system an environment to be realized in(Col 2, Ln 20-30).
The combination of Lin and Yamasaki does not teach wherein the content relates to at least …..and information on other drivers, and the content includes one or more tags, and one or more key words determined by the NLP.
In the same field of Natural language Keyword Identification, Agarwal teaches wherein the content relates to at least……and information on other drivers(Pg 10, Para 2(first full), ln 8-9, common words used in the reports complaining about the carelessness of drivers), 
and the content includes one or more tags, and one or more key words determined by the NLP(Pg 7, Para 2(first full), Ln 6-12, POS Tagging on each tweet…….In order to address the limitations of keyword based flagging methods, we compute the semantic similarity between the terms. Pg 7, Para 3(second full), Ln 20-26, Given a tweet t = {t1,t2,t2,....,tn}, a set of killer road complaints related key-terms K = {C1 ∪C2 ∪....∪Cj} where 1 ≤ j ≤ 4 and a network of Knowledgebase Nconcept . We find a ti ∈ t where POSti ∈ {NN,NNP,NNS,NNPS}, ti GL and ti P (refer to Section 5.1). Then, ∀Kp ∈ K | K = {K1,K2,...Km}, we compute the confidence score with each ti as CStiKp =Conceptual_Similarityti,Kp,Nconcept).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Lin and Yamasaki with the text mining of Agarwal, as it can improve efficiency by automating the analysis of complaint reports(Pg 2, Para 2-Motivation, Ln 1-4).
The combination of Lin, Yamasaki and Agarwal does not specifically teach wherein the content relates to at least truck parking conditions.
In the same filed of navigation communication systems, Risch teaches wherein the content relates to at least truck parking conditions(Para [0060], Ln 1-4, Examples of information which can be generated by the first users are: ….truck-parking management information. Abstract, Ln 3-8, allows a first user to input information which is linked to a user-defined location. Once a second user's device enters an area around the location, execution of a program element is triggered on the second user's device, which then provides the information input by the first user to the second user).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Lin, Yamasaki and Agarwal with the distributed information of Risch, as it help in improving traffic safety(Para [0004], Ln 1-2).

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin, Yamasaki, Agarwal and Risch, as in Claim 10 above, and further in view of Johnson(US 20070124144).

Regarding Claim 12:
The combination of Lin, Yamasaki, Agarwal and Risch teaches the apparatus of claim 10, but does not teach wherein the one or more contextual parameters further include a timestamp associated with the CB radio communication.
In the same field of applying speech recognition to radio, Johnson teaches wherein the one or more contextual parameters further include a timestamp associated with the CB radio communication (para [0087] Ln 1-3, transcribe….add date & time stamps).
It would have been obvious for one skilled in the art, at the effective time of filling to modify the combination of Lin, Yamasaki, Agarwal and Risch, with the time stamps of Johnson, as it improves user convenience by helping accessing desired reports(para [0088] all of paragraph, access reports after the warning period).

Regarding Claim 13:
The combination of Lin, Yamasaki, Agarwal, Risch and Johnson teaches the apparatus of claim 10, and Lin teaches wherein the apparatus is further caused to: group the one or more messages into a single message based on the one or more contextual parameters, wherein the single message is distributed from the central server to the one or more other devices(Pg. 11, Ln 20-23, information from plural diverse sources…packaging and delivering. Pg. 12, Ln 3-7, filtered to provide…..only the information the user needs).

Regarding Claim 14:
The combination of Lin, Yamasaki, Agarwal, Risch and Johnson teaches the apparatus of Claim 12, and Lin teaches wherein the one or more messages include a plurality of unique messages, and wherein the apparatus is further caused to: derive a higher order scenario message content based on the plurality of unique messages(Pg. 12, Ln 1-4, traffic conditions…..synthesized events….constructed from any information sources); 
and transmitting the higher order scenario message content to the one or more other devices(Pg. 12, Ln 3-7, provide….only the information the user needs). 

Regarding Claim 15:
The combination of Lin, Yamasaki, Agarwal, Risch and Johnson teaches the apparatus of Claim 14, and Lin teaches wherein the apparatus is further caused to: generate one or more location-specific alerts based on the one or more messages, wherein the one or more messages are distributed to the one or more other devices as the one or more location-specific alerts(Pg. 11, Ln 4-12, deliver relevant information… event gateway includes knowledge base….knowledge base also includes information about the device locations, & Pg. 5, Ln 23-25, alert….might be sent).

Regarding Claim 16:
The combination of Lin, Yamasaki, Agarwal, Risch and Johnson teaches the apparatus of Claim 15, and Lin teaches wherein the one or more or more location-specific alerts are transmitted as a location-specific stream to the one or more other devices(Pg. 11, Ln 4-11, deliver relevant information to the user via both mobile device…..cellular phone information and physical location).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        /RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658